EXECUTION VERSION

 

AMENDMENT NO. 1 dated as of January 11, 2008 (this “Amendment”), to the CREDIT
AGREEMENT dated as of July 14, 2006 (the “Credit Agreement”), among TEREX
CORPORATION, a Delaware corporation (“Terex”), NEW TEREX HOLDINGS UK LIMITED, a
limited company organized under the laws of England (the “U.K. Borrower”), TEREX
INTERNATIONAL FINANCIAL SERVICES COMPANY, a company organized under the laws of
the Republic of Ireland (the “European Borrower”), TEREX MINING AUSTRALIA PTY
LTD, a company organized under the laws of Australia and registered in New South
Wales, Australia (the “Australian Borrower”), and TEREX ITALIA S.R.L., a company
organized under the laws of the Republic of Italy (the “Italian Borrower” and,
together with Terex, the U.K. Borrower, the European Borrower, and the
Australian Borrower, the “Borrowers”), the Lenders (as defined in Article I of
the Credit Agreement), the Issuing Banks (as defined in Article I of the Credit
Agreement) and CREDIT SUISSE, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
extended, and have agreed to extend, credit to the Borrowers, in each case
pursuant to the terms and subject to the conditions set forth in the Credit
Agreement.

B. The Borrowers have requested that certain provisions of the Credit Agreement
be amended as provided herein.

C. The Required Lenders, on the terms and subject to the conditions set forth
herein, are willing so to amend the Credit Agreement.

D. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement, as amended hereby.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to the Credit Agreement.

(a) The definition of the term “Asset Sale” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the following sentence to the end
of such definition:

“Notwithstanding anything to the contrary contained in this Agreement, the sale
to a third party of any loans or leases made to customers by Terex and/or the
Restricted Subsidiaries as described in Section 6.04(r) shall be deemed not to
be an “Asset Sale” for purposes of this Agreement.”



 

2

 

(b) The definition of the term “Consolidated Interest Expense” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the last
sentence contained therein.

(c) The definition of the term “Finsub” set forth in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting therefrom the word “corporation” and
substituting therefor the words “legal entity” and (ii) deleting therefrom the
word “Restricted” and substituting therefor the word “Unrestricted”.

(d) The definition of the term “Indebtedness” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the last sentence contained
therein.

(e) The definition of the term “Permitted Acquisition” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

““Permitted Acquisitions” shall mean acquisitions (in a single transaction or a
series of related transactions) of not less than 51% of the outstanding Equity
Interests of any corporation, partnership, a division of any corporation or any
similar business unit (or of all or substantially all the assets and business of
any of the foregoing) engaged in a Related Business so long as (a)  Terex shall
have delivered to the Administrative Agent a certificate certifying that at the
time of and immediately after giving effect to such acquisition and the
financing therefor, no Default or Event of Default shall have occurred and be
continuing and (b) the Consolidated Leverage Ratio (calculated on a pro forma
basis in accordance with Section 1.05) shall be less than or equal to 3.75 to
1.00.”

(f) The definition of the term “Program Receivables” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

““Program Receivables” shall mean all trade receivables and related security
(including all related contract rights, collections, records, lockboxes and bank
accounts in the name of or transferred to the name of Finsub, goods, security
deposits, guarantees and other agreements or arrangements (including all Liens)
supporting or securing payment of the Program Receivables) originated and owned
by Terex or any Restricted Subsidiary and sold pursuant to the Receivables
Program.”

(g) The definition of the term “Receivables Program” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

““Receivables Program” shall mean, collectively, (a) the sale of, or transfer of
interests in, Program Receivables to Finsub, directly or indirectly, in exchange
for consideration equal to the fair market value of such Program Receivables
(i.e., a “true sale”) and (b) the sale of, or



 

3

 

transfer of interests in, such Program Receivables by Finsub to special purpose
trusts or other funding vehicles which are not Affiliates of Terex; provided, in
each case, that recourse to Terex or any Restricted Subsidiary in connection
with such transactions is limited to the extent customary for similar
transactions.”

(h) The definition of the term “Receivables Program Documentation” set forth in
Section 1.01 of the Credit Agreement is hereby deleted.

(i) The first paragraph of Section 6.01 of the Credit Agreement is hereby
amended by deleting therefrom the words “(other than Finsub (except as expressly
permitted by subsection (n) below))”.

(j) Section 6.01(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(e) Indebtedness of (i) Terex or any wholly owned Restricted Subsidiary to any
other wholly owned Restricted Subsidiary, (ii) any wholly owned Restricted
Subsidiary to Terex or (iii) Terex to Finsub incurred to capitalize Finsub
pursuant to the Receivables Program; provided, however, that any Indebtedness of
a Loan Party shall be subordinated to the prior payment in full of the
Obligations;”

(k) Section 6.01(n) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(n) [Intentionally Omitted];”

(l) Section 6.02(n) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(n) Liens on Program Receivables purported to be sold by Terex or any
Restricted Subsidiary in connection with the Receivables Program; and”

(m) Section 6.04(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) investments by Terex and its Restricted Subsidiaries (i) existing on the
Closing Date in the Equity Interests of the Subsidiaries, (ii) existing on the
Closing Date and set forth on Schedule 6.04 and (iii) made after the Closing
Date in the Equity Interests of the Subsidiary Guarantors;”

(n) Section 6.04(p) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:



 

4

 

“(p) investments in Finsub arising as a result of (i) the sale or contribution
of Program Receivables to Finsub or (ii) the initial capitalization of Finsub;”

(o) Section 6.04 of the Credit Agreement is hereby further amended by
(i) deleting the period at the end of paragraph (q) thereof and substituting
therefor the following:

“; and

(r) investments by Terex or any Restricted Subsidiary consisting of purchase
money loans or lease financing to customers of Terex or any Restricted
Subsidiary to finance the acquisition or lease by such customers of (i)
equipment manufactured or sold by Terex or any Restricted Subsidiary, in each
case in the ordinary course of business and (ii) equipment purchased by Terex or
any Restricted Subsidiary from other manufacturers or other persons in
connection with a transaction in which Terex or any Restricted Subsidiary
finances the acquisition or lease of such equipment by its customers; in an
aggregate principal amount (including as principal the aggregate remaining lease
payments in all such leases that are not in the nature of finance charges) not
to exceed $500,000,000 at any time outstanding.”

(p) Section 6.05(a)(ii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“(ii)     (A) any Restricted Subsidiary may sell Program Receivables to Terex
and (B) Terex and any Restricted Subsidiary may sell Program Receivables to
Finsub pursuant to the Receivables Program; and”

(q) Section 6.06(b) of the Credit Agreement is hereby amended by deleting
therefrom the words “, except, in the case of Finsub, for encumbrances or
restrictions existing pursuant to the Receivables Program Documentation”.

(r) Section 6.08 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“SECTION 6.08. Business of Borrowers and Restricted Subsidiaries. Engage at any
time in any business or business activity other than the Related Business;
provided, however, that, notwithstanding the fact that Finsub is an Unrestricted
Subsidiary, Terex shall not permit (a) Finsub to engage in any trade or
business, or otherwise conduct any activity, other than the exercise of its
rights and the performance of its obligations pursuant to the Receivables
Program and other incidental activities and (b) the aggregate amount advanced by
all special purpose trusts, funding vehicles and other persons (other than Terex
and the



 

5

 

Restricted Subsidiaries) to Finsub in respect of the Program Receivables owned
by Finsub to exceed $250,000,000 at any time.”

(s) Section 6.13(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) Terex may not designate any Restricted Subsidiary that is a Loan Party as
an Unrestricted Subsidiary. Terex may designate any Subsidiary created or
acquired after the Closing Date as an Unrestricted Subsidiary under this
Agreement (a “Designation”) only if:

(i) such Subsidiary does not own any Equity Interests or other equity interests
of any Restricted Subsidiary;

(ii) no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such Designation;

(iii) after giving effect to such Designation and any related investment to be
made in such designated Subsidiary by Terex or any Restricted Subsidiary, Terex
and its Restricted Subsidiaries would be in compliance with Section 6.04 and
with each of the covenants set forth in Sections 6.10 and 6.11; and

(iv) Terex has delivered to the Administrative Agent (x) written notice of such
Designation and (y) a certificate, dated the effective date of such Designation,
of a Financial Officer certifying compliance with the conditions set forth in
subclause (iii) above and setting forth reasonably detailed calculations
demonstrating such compliance.”

(t) The Credit Agreement is hereby further amended by deleting the words “(other
than Finsub)” in each place they appear in Sections 5.11(a), 6.02(i), 6.05(a)(i)
and 6.05(a)(iii)(B).

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of the Borrowers represents and warrants to the
Administrative Agent, the Collateral Agent, the Issuing Banks and each of the
Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

(b) After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all



 

6

 

material respects on and as of the date hereof with the same effect as though
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 3. Effectiveness. This Amendment shall become effective on the date that
the Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) the Borrowers, (ii) the
Subsidiary Guarantors and (iii) the Required Lenders.

SECTION 4. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrowers under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. After the date
hereof, any reference to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

SECTION 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Amendment.

SECTION 7. Notices. All notices hereunder or in connection herewith shall be
given in accordance with the provisions of Section 9.01 of the Credit Agreement.

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 9. Subsidiary Guarantors. Each of the Subsidiary Guarantors hereby
acknowledges receipt of and consents to the terms of this Amendment.



 

7

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

TEREX CORPORATION,

By

 

 

 

Name:

 

Title:

 

NEW TEREX HOLDINGS UK LIMITED,

by

 

 

 

Name:

 

Title:

 

TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY,

by

 

 

 

Name:

 

Title:

 

TEREX MINING AUSTRALIA PTY LTD,

by

 

 

 

Name:

 

Title:

 

TEREX ITALIA S.R.L.,

by

 

 

 

Name:

 

Title:

 

 



 

8

 

 

EACH SUBSIDIARY GUARANTOR LISTED ON SCHEDULE I HERETO,

by

 

 

 

Name:

 

Title: Authorized Signatory

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and as Collateral
Agent,

by

 

 

 

Name:

 

Title:

 

by

 

 

 

Name:

 

Title:

 

 



9

 

SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF JANUARY 11, 2008, TO THE TEREX
CORPORATION CREDIT AGREEMENT DATED AS OF JULY 14, 2006.

NAME OF LENDER:

 

By

 

 

 

Name:

 

Title:

 

 

 



Subsidiary Guarantors

 

Amida Industries, Inc.

 

Cedarapids, Inc.

 

CMI Terex Corporation

 

Genie Holdings, Inc.

 

Genie Industries, Inc.

 

Genie International, Inc.

 

Genie Manufacturing, Inc.

 

Koehring Cranes, Inc.

 

Powerscreen Holdings USA Inc.

 

Powerscreen North America, Inc.

 

Powerscreen USA, LLC

 

Terex Advance Mixer, Inc.

 

Terex Cranes, Inc.

 

Terex Cranes Wilmington, Inc.

 

Terex Utilities, Inc.

 

Terex-Telelect, Inc.

 

 

 

 

 

 